Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/230,319 filed on September 08, 2022.

Specification
3.	The title of the invention has been amended as “Display Device Including Two Types of Transistors”.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2014/0117341 A1) in view of Oh et al. (2016/0064421 A1).
Regarding independent claim 1, Song et al. teaches a display device (Fig. 3), comprising:
a substrate (11) comprising a display region (AA) and a peripheral region (NA), wherein the peripheral region (NA) is adjacent to the display region (AA);
a first transistor (see annotated figure below) disposed on the peripheral region (NA), wherein the first transistor comprises a first semiconductor layer (see annotated figure below); and
a second transistor (DTr) disposed on the display region (AA), wherein the second transistor (DTr) comprises a second semiconductor layer (13:13a,13b,13c) and a gate electrode (17) disposed above the second semiconductor layer (13, para [0027]), and the second semiconductor layer (13) is a polysilicon (para [0027]), wherein the first transistor (see the annotated figure below) is electrically connected to the gate electrode (17 through organic light emitting diode E, para [0037]) of the second transistor (DTr).

    PNG
    media_image1.png
    521
    766
    media_image1.png
    Greyscale

Song et al. is explicitly silent of disclosing wherein, the first semiconductor layer is a silicon semiconductor layer; and the second semiconductor layer is an oxide semiconductor layer.
Oh et al. teaches wherein (Figs. 11-12), the first semiconductor layer is a silicon semiconductor layer (same material of T1 which is a polycrystalline semiconductor material, ¶139, polysilicon, ¶38); and the second 10semiconductor layer is an oxide semiconductor layer (same material of T2 which is an oxide semiconductor material, ¶139, ¶38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Oh et al., and modify the material of the channel material of Song et al., as an alternative suitable material, wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 3, Song et al. and Oh et al. teach all of the limitations of claim 1 from which this claim depends.
Song et al. teaches wherein (Fig. 3), the first transistor (see the annotated figure in claim 1) further comprises a drain electrode (see annotated figure in claim 1) electrically connected to the first semiconductor layer (see the annotated figure in claim 1), and the drain electrode of the first transistor is electrically connected to the gate electrode (17) of the second transistor (DTr).

9.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2014/0117341 A1) in view of Oh et al. (2016/0064421 A1) as applied to claim 1 above, and further in view of Chida (2011/0318889 A1).
Regarding claim 4, Song et al. and Oh et al. teach all of the limitations of claim 1 from which this claim depends.
Song et al. and Oh et al. are explicitly silent of disclosing wherein, further comprising a first insulating layer disposed under the first semiconductor layer, the first insulating layer comprises silicon oxide.
Chida teaches wherein (Fig. 1B), further comprising a first insulating layer (107, para [0054]) disposed under the semiconductor layer (para [0120]), the first insulating layer (107, ¶54) comprises silicon oxide (¶80).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the insulating layer over the substrate as taught by Chida, and modify the substrate of Song et al. and Oh et al., in order to  prevent dust or impurities from entering the interface between the separation layer 101 and the first insulating layer 111 (para [0062]); as an alternative suitable material, wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 5, Song et al. and Oh et al. and Chida teach all of the limitations of claim 4 from which this claim depends.
Song et al. and Oh et al. are explicitly silent of disclosing wherein, further comprising a first buffer layer disposed between the substrate and the first insulating layer, wherein 25the first buffer layer comprises silicon oxide.
Chida teaches wherein (Fig. 1B), further comprising a first buffer layer (101) disposed between the substrate (100) and the first insulating layer (107), wherein 25the first buffer layer (101) comprises silicon oxide (silicon oxynitride, ¶73, means silicon oxide nitride).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the buffer layer as taught by Chida, on the substrate of Song et al. and Oh et al. and modify the substrate structure, in order to separate the crack easily, when the bending stress is applied to the semiconductor elements, breaking or a crack easily occurs in the layer, which causes malfunctions such as breaking of the semiconductor devices (¶9).
Regarding claim 6, Song et al. and Oh et al. and Chida teach all of the limitations of claim 5 from which this claim depends.
Song et al. and Oh et al. are explicitly silent of disclosing wherein, further comprising a second 21buffer layer disposed between the first insulating layer and the first buffer layer, wherein the second buffer layer comprises silicon nitride.
Chida teaches wherein (Fig. 1B), further comprising a second 21buffer layer (111) disposed between the first insulating layer (107) and the first buffer layer (101), wherein the second buffer layer (111) comprises silicon nitride (silicon nitride, ¶74).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the additional buffer layer as taught by Chida, on the first buffer layer of the combined structure of Song et al. and Oh et al. and modify the substrate structure, in order to prevent dust or impurities from entering the interface between the separation layer 101 and the first insulating layer 111 (¶62).
Regarding claim 7, Song et al. and Oh et al. and Chida teach all of the limitations of claim 4 from which this claim depends.
Chida teaches wherein (Fig. 1B), a thickness of the first insulating layer (107) is greater than or equal to 200nm and less than or equal to 5500nm (≥100nm and ≤500nm, ¶80).

Examiner’s Note
10.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Response to Arguments
11.	It has been acknowledged that the applicant amended claims 1, 3, and cancelled claim 2 per the response dated on 09/08/2022.
Applicant’s arguments with respect to the amended claims have been carefully reviewed but moot due to new grounds of rejection in the current office action above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819